          MEMO
          Case     ENDORSED Document 49 Filed 10/02/20 Page 1 of 2
               1:19-cr-00164-ALC




                                        bjacobs@maglaw.com
                                            212-880-9536


                                       September 30, 2020


BY ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.                                                          10/2/20
United States District Judge
United States Courthouse
40 Foley Square, Room 435
New York, New York 10007

       Re:     United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

        On behalf of Robert Alexander, I respectfully submit this letter to request, with no
objection from the Government and the Pretrial Services Office for the Southern District of New
York, that Mr. Alexander be permitted to travel to Las Vegas, Nevada from October 12-16,
2020, and to San Francisco, California from October 16-18, 2020. The conditions of Mr.
Alexander’s pretrial release currently restrict his travel to the Southern District of New York, the
Eastern District of New York, and the District of New Jersey. He intends to fly to Las Vegas,
Nevada on October 12, 2020 to attend meetings relating to a new potential business opportunity,
as well as to meet with various individuals in connection with preparing his defense in SEC v.
Alexander, 19 Civ. 1161 (KPF). Mr. Alexander will be accompanied by Peter Gleason, his
counsel in SEC v. Alexander, during all of these meetings in Las Vegas. Additionally, while in
Las Vegas, Mr. Alexander intends to visit with his son. Accordingly, Mr. Alexander needs
permission to travel to the District of Nevada during the period from October 12-16, 2020.

        Next, Mr. Alexander intends to fly from Las Vegas to San Francisco, California on
October 16, 2020 to visit with his daughter, and thus needs permission to travel to the Northern
District of California during the period from October 16-18, 2020.
         Case 1:19-cr-00164-ALC Document 49
                                         48 Filed 10/02/20
                                                  09/30/20 Page 2 of 2




Hon. Andrew L. Carter, Jr.
September 30, 2020
Page 2 of 2
       On behalf of Mr. Alexander, I thank the Court for its consideration of this request.

                                             Respectfully submitted,
                                                    /s
                                             Brian A. Jacobs

cc:    Assistant U.S. Attorney Elisha Kobre (by ECF and Email)
       Assistant U.S. Attorney Margaret Graham (by ECF and Email)
       Mohammed Ahmed, U.S. Pretrial Services Office, Southern District of New York (by
       Email)
                          The application is granted.
                          So Ordered.

                                                                       10/2/20
